Affirmed and Memorandum Opinion filed July 7, 2022.




                                     In The

                    Fourteenth Court of Appeals

                            NOS. 14-21-00160-CR
                                 14-21-00161-CR

               JOHNATHAN WAYNE SWALLOW, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

                  On Appeal from the 149th District Court
                           Brazoria County, Texas
                 Trial Court Cause Nos. 80135-CR, 80896-CR

                    MEMORANDUM OPINION

      Appellant Johnathan Wayne Swallow appeals from the trial court’s
revocation of his deferred adjudication community supervision and adjudication of
his underlying offenses. Appellant was originally charged with and pleaded guilty
to one count each of aggravated sexual assault of a child and indecency with a
child. Pursuant to a plea bargain agreement, he received ten-years deferred
adjudication community supervision in each cause. The State filed motions to
adjudicate guilt alleging violations of appellant’s conditions for community
supervision, and appellant pleaded not true to the allegations. After a hearing on
the motions, the trial court found four violations true, adjudicated appellant’s guilt,
and sentenced him to 30 years in prison for aggravated sexual assault of a child and
10 years in prison for indecency with a child. In two issues, appellant contends the
State failed to prove the violations by a preponderance of the evidence and the trial
court erred in admitting hearsay evidence at the hearing. We affirm.

                                    Background

      The conditions of appellant’s community supervision required among other
things that he “totally abstain from the use or consumption of . . . any substance
capable of causing intoxication, or the illegal use of any controlled substance.” In
its motions to adjudicate guilt, the State alleged among other things that on or
about July 29, 2020 and August 10, 2020, appellant “failed to totally abstain from
the use or consumption of a substance capable of or calculated to cause
intoxication or the illegal use of a controlled substance . . . namely,
AMPHETAMINE[ and] METHAMPHETAMINE.” Appellant pleaded “not true”
to the allegations.

      The only witness called at the hearing on the motions to adjudicate was
Brazoria County Adult Probation Officer Glenda Pigrenet, who testified that she
supervised appellant for the probation department. According to Pigrenet, she
usually met with appellant twice a month but they would meet more often when
violations occurred. Most of the meetings were over the phone due to COVID-19,
but she did meet with appellant in person on September 1, 2020. Prior to that
meeting, appellant had called Pigrenet and tearfully told her that he needed to talk
to her because he was tired of lying to her and his therapist about his drug use.
Specifically,   appellant   told   Pigrenet   that   he   used    amphetamine      and

                                          2
methamphetamine on July 29 and August 10, 2020. Appellant then completed an
admission form and a monthly report form indicating he had violated the terms of
his community supervision.

      The trial court admitted both forms into evidence. According to Pigrenet, on
the monthly report form, appellant circled the letter “Y” next to the question,
“Have you violated any term/condition of your Probation?” and wrote “[d]rug use”
in    the    space     following     the       question.   Pigrenet   then     wrote
“Amphetamine/Methamphetamine” in the blank and added in the notes section of
the document that appellant had used the drugs twice with a coworker, he had
experienced some depression but was not using the drugs to cope with the
depression, and he had “diluted way too much water at work.” Both appellant and
Pigrenet signed the monthly report form.

      On the admission form, it states that appellant admits to the “illegal use” of
amphetamine and methamphetamine on July 29 and August 10, 2020. Appellant
then hand wrote in the explanation section of the form, “One line each time. I used
to get energy for work.” Again, both appellant and Pigrenet signed the form.

      Pigrenet additionally explained in her testimony that appellant said he
worked for a fencing company and was having difficulty keeping up with younger
workers in the heat and needed more energy. Pigrenet stated that the drug use
violated the terms of appellant’s probation.

      Toward the end of her testimony, the State asked Pigrenet about a meeting
she had with appellant on February 9, 2021. At that point, the following exchange
occurred,

      Q     And what was the purpose of meeting with the defendant on
      February 9, 2021?

      A      I had received drug test results—
                                           3
      [Defense counsel]: Objection, Your Honor; hearsay and lack of
      personal knowledge. She’s testifying as to what she received from
      someone else, Your Honor.

      THE COURT:          Overruled.

      Q (By [the State]) You may answer.
      A    I received the report that his drug test, the creatine level was
      abnormal, which indicates that somehow—

      [Defense counsel]: Objection; hearsay and           lack   of    personal
      knowledge. She’s not an expert, Your Honor.

      THE COURT:          Sustained as to what they indicate.

      Pigrenet said that because of the test results, she asked appellant to report in
person that day, which he did. The questioning then continued,

      Q     Can you tell the Court what occurred or what the defendant told
      you during that meeting as related to that result?
      A     I showed him the results, and I explained how to look at the
      form to see the creatine levels—

      [Defense counsel]: Objection, Your Honor, as to hearsay. And it’s
      discussing what a report may have shown, and it’s just trying to get
      that evidence admitted.

      THE COURT:          . . . I’m going to overrule your objection, but I will
      not allow the testimony about what the report showed. I will allow the
      defendant’s response to whatever the report was.

            You may proceed.
      A       Mr. Swallow’s response was that he had not altered his drug
      test in any way.

      Q (By [the State]) And based on the defendant’s response, what did
      you then do?
      A      I explained to him that I would need to notify the court of those
      test results and then I—if I got the—he took another drug test that
                                          4
      afternoon. And I was hoping to get the results from that, but I don’t
      have it yet. And I told him that if I received them, I would call him
      and tell him.

      At the conclusion of the hearing, the trial court found the four alleged
violations for drug use on July 29 and August 10, 2020 to be true. The court
revoked appellant’s deferred adjudication community supervision, adjudicated him
guilty of aggravated sexual assault of a child and indecency with a child and
sentenced him respectively to 30 years and 10 years in prison for the two offenses.

                            Sufficiency of the Evidence

      As stated, in his first issue, appellant asserts that the State failed to prove by
a preponderance of the evidence that he failed to totally abstain from the use or
consumption of a substance capable of or calculated to cause intoxication or the
illegal use of a controlled substance, namely methamphetamine and amphetamine.
We review a trial court’s order revoking community supervision for an abuse of
discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). A
revocation hearing is not a criminal prosecution, and the degree of proof required
to establish the truth of the allegation is not the same. Hacker v. State, 389 S.W.3d
860, 864–65 (Tex. Crim. App. 2013). Specifically, in a revocation hearing, the
State must prove by a preponderance of the evidence that the defendant violated a
condition of his community supervision. Rickels, 202 S.W.3d at 763. The State
satisfies this burden of proof when the greater weight of credible evidence before
the trial court creates a reasonable belief that it is more probable than not that the
defendant has violated a condition of community supervision. Id. We view the
evidence from the hearing in the light most favorable to the trial court’s order.
Guerrero v. State, 554 S.W.3d 268, 273 (Tex. App.—Houston [14th Dist.] 2018,
no pet.). The trial court is the sole trier of fact and determines the credibility of
witnesses and the weight to be given to their testimony. Id. A trial court abuses its
                                          5
discretion in revoking community supervision if the State failed to meet its burden
of proving by a preponderance of the evidence that appellant violated a condition.
Id. at 273–74. Proof of a single violation is sufficient to support a revocation.
Garcia v. State, 387 S.W.3d 20, 26 (Tex. Crim. App. 2012).

      Appellant specifically argues that despite Pigrenet’s testimony and the two
forms on which appellant admitted violating the conditions of his community
supervision and illegally using amphetamine and methamphetamine on two
occasions, the State failed to provide proof that appellant failed to abstain from the
use or consumption of a controlled substance. In support, appellant highlights the
fact that the State did not offer into evidence any proof appellant had amphetamine
or methamphetamine in his system, such as hair follicle or urine laboratory tests,
citing Manning v. State, 637 S.W, 2d 941 (Tex. Crim. App. 1982).

      In Manning, the motion to revoke probation alleged the defendant had
committed another offense while on parole, namely possession of a controlled
substance, phenmetrazine. Id. at 942. The sole evidence of the nature of the
substance seized came from the police officer who seized it, who said he
“believed” it was Preludin, which the State asserted in its briefing was a tradename
for phenmetrazine. Id. In holding the evidence was insufficient, the Court
emphasized the lack of evidence demonstrating the seized pills—which the Court
noted matched the description of numerous other medicines in the Physician’s
Desk Reference—were actually phenmetrazine. Id. at 943 (“Without more
description than is present in the instant record, the introduction of the tablets, or a
chemical analysis, we cannot find the officer was able to identify the pills.”).

      Here, in contrast, appellant both orally and in writing admitted using the
specific controlled substances, amphetamine and methamphetamine, on two
occasions and did not contest the nature of the substances during the hearing.

                                           6
Numerous cases have upheld revocation based on similar or even less evidence.
See, e.g., Cunningham v. State, 488 S.W.2d 117, 121-22 (Tex. Crim. App. 1972)
(holding testimony of probation officer that defendant admitted using narcotics
was sufficient to revoke probation for violation of condition that he abstain from
use of narcotics); Dominguez v. State, No. 08-20-00193-CR, 2021 WL 5879195, at
*4 (Tex. App.—El Paso Dec. 13, 2021, no pet.) (not designated for publication)
(holding testimony defendant admitted to using methamphetamine and his signed
confession supported revocation of community supervision on that ground);
Anthony v. State, 962 S.W.2d 242, 246 (Tex. App.—Fort Worth 1998, no pet.)
(holding testimony of probation officer and social worker that defendant admitted
to using cannabinoids was sufficient to support revocation on that basis);
Hernandez v. State, 704 S.W.2d 909, 910 (Tex. App.—Waco 1986, no pet.)
(holding evidence defendant admitted to his probation officer he had been drinking
alcohol supported revocation of probation on that ground).

       Appellant additionally insists that the only evidence supporting revocation
was Pigrenet’s hearsay testimony and such evidence was insufficient. This
statement, however, is inaccurate on two counts. First, it ignores the two forms that
appellant signed admitting he illegally used the controlled substances. Second,
Pigrenet’s recounting of what appellant said was not hearsay as it was a statement
by a party opponent. See Tex. R. Evid. 801(e)(2); Trejo v. State, 594 S.W.3d 790,
801 (Tex. App.—Houston [14th Dist.] 2019, no pet.).

       The evidence was sufficient to support the trial court’s finding that appellant
violated the conditions of his community supervision by illegally using
amphetamine and methamphetamine on two occasions. Accordingly, we overrule
appellant’s first issue.

                                 Hearsay Objection

                                          7
       In his second issue, appellant contends that the trial court abused its
discretion when it overruled defense counsel’s hearsay objection when Pigrenet
was testifying regarding a meeting she had with appellant regarding the results of a
drug test. We review a trial court’s decision to admit evidence over objection under
an abuse-of-discretion standard. McCarty v. State, 257 S.W.3d 238, 240 (Tex.
Crim. App. 2008). A trial court abuses its discretion when the decision falls outside
the zone of reasonable disagreement. Id. Hearsay is an out-of-court statement
offered to prove the truth of the matter asserted. See Tex. R. Evid. 801(d); Zuliani
v. State, 97 S.W.3d 589, 595 (Tex. Crim. App. 2003). Texas Rule of Evidence 802
prohibits using hearsay statements as evidence in a trial unless the statement fits
into an exception designated by statute, the rules of evidence, or another rule
prescribed under statutory authority. Tex. R. Evid. 802.

       Appellant asserts that the trial court “allowed Ms. Pigrenet to testify about
alleged diluted or altered drug tests.” He then cites a range of pages wherein the
court sustained one hearsay objection and responded to a second hearsay objection
by stating that she would not allow testimony regarding what the drug test report
showed but would allow testimony regarding how appellant responded to the
report. In other words, the court appeared to agree with appellant that Pigrenet
should not be allowed to testify regarding the substance of “alleged diluted or
altered drug tests.” Appellant does not identify any specific testimony that was
admitted over objection. Appellant also does not cite any relevant authority.1
Accordingly, this issue is inadequately briefed. See Tex. R. App. P. 38.1(i)
(requiring an appellant’s brief to contain “clear and concise argument for the

       1
         The only authority appellant cites under issue two is Maden v. State, 542 S.W.2d 189
(Tex. Crim. App. 1976), which he cites for the proposition that hearsay evidence is without
probative value and should not be considered in reviewing the sufficiency of the evidence. That
has not been the law in Texas for over 35 years. See, e.g., Chambers v. State, 711 S.W.3d 240,
246 (Tex. Crim. App. 1986).

                                              8
contentions made, with appropriate citations to authorities and to the record”);
Busby v. State, 253 S.W.3d 661, 673 (Tex. Crim. App. 2008) (affirming the “Court
has no obligation to construct and compose appellant’s issues, facts, and arguments
‘with appropriate citations to authorities and to the record’”). We therefore
overrule the second issue.

      We affirm the trial court’s judgment.




                                       /s/       Frances Bourliot
                                                 Justice



Panel consists of Justices Jewell, Bourliot, and Poissant.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                             9